Matter of Stephanie M. v Edgar C. (2020 NY Slip Op 05858)





Matter of Stephanie M. v Edgar C.


2020 NY Slip Op 05858


Decided on October 20, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 20, 2020

Before: Kapnick, J.P., Singh, Kennedy, Mendez, JJ. 


Docket No. O-3523/18 Appeal No. 12101 Case No. 2018-3637 

[*1]In re Stephanie M., Petitioner-Respondent,
vEdgar C. Respondent-Appellant.


The Law Offices of Salihah R. Denman, PLLC, New York (Salihah R. Denman of counsel), for appellant.

Order, Family Court, New York County (Stephanie Schwartz, Referee), entered on or about June 6, 2018, which granted the petition seeking an exclusionary order of protection, unanimously affirmed, without costs.
Application by petitioner's assigned counsel to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). A review of the record demonstrates that there are no nonfrivolous issues to be raised on appeal. There are no grounds to disturb the court's credibility determination. The order excluding the father from the mother's residence as reasonably necessary to provide meaningful protection for her, and in the best interest of the parties' child, is
fully supported by the record on appeal (see Nicholson v Scoppetta, 3 NY3d 357, 378
[2004]; Matter of Mistretta v Mistretta, 85 AD3d 1034 [2d Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 20, 2020